Case 21-11653-amc       Doc 13    Filed 06/17/21 Entered 06/17/21 09:06:39            Desc Main
                                  Document     Page 1 of 3




                    UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________
                                                 :
In re:                                           :
                                                 :   Chapter 11
KOLESZAR FARM, LLC,                              :
                                                 :   Bankruptcy No. 21-11653-amc
                        Debtor.         :
________________________________________:



           OBJECTION TO DEBTOR’S APPLICATION TO EMPLOY
         REGIONAL BANKRUPTCY CENTER OF SOUTHEASTERN PA
                     AND ROGER V. ASHODIAN
                 BY THE UNITED STATES TRUSTEE



                      The United States trustee for Region 3, (“UST”) by and through

the undersigned counsel, in furtherance of the administrative responsibilities imposed pursuant to

28 U.S.C. Section 586(a), hereby interposes an Objection to the Motion of the Debtor for entry

of an order authorizing and approving the employment and retention of Regional Bankruptcy

Center of Southeastern PA and Roger V. Ashodian as counsel for the Debtor pursuant to Section

327(a) of Title 1 1 of the United States Code (the "Bankruptcy Code"), (the “Application”), as

follows:



         1.    This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§157

and 1334. This is a core proceeding pursuant to 28 U.S.C. §157(b).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.
Case 21-11653-amc         Doc 13    Filed 06/17/21 Entered 06/17/21 09:06:39              Desc Main
                                    Document     Page 2 of 3



        3.     Debtor seeks to employ counsel pursuant to Section 327(a) of the Bankruptcy

Code. Section 327(a) provides that a court may approve the employment of attorneys only if

they “do not hold or represent an interest adverse to the estate” and they are “disinterested

persons.” 11 U.S.C. § 327(a). These two prohibitions on employment set forth two separate

standards for disqualification. Pillowtex, 304 F.3d at 252 n. 4. The first prohibits attorneys from

holding or representing any “interest adverse to the estate.” Id. The second prohibits attorneys

who are not disinterested from providing representation. Id. A disinterested person is one that

“does not have an interest materially adverse to the interest of the estate .... by reason of any

direct or indirect relationship to, connection with, or interest in the debtor, or for any other

reason.” (Emphasis added) 11 U.S.C. § 101(14)(c). “Thus, a professional may not have any

conflict with the estate, while a conflict with creditors must be ‘material.’ ” Pillowtex, 304 F.3d

at 252 n. 4.


        4.     Prior to filing for relief, proposed counsel performed work and rendered services

to the Debtor. Debtor’s application fails to disclose fees charged and/or paid within 90 days of

filing for bankruptcy relief thereby impairing the court and interested parties from making the

analysis required by the Third Circuit. In re Pillowtex, Inc., 304 F.3d 246, at 251 (3rd Cir. 1991).

        5.     Further, the Application fails to disclose the full nature and extent of proposed

counsel’s representation of Debtor’s insider(s) in related matter(s), including but not limited to

that certain adversary action pending before this Court at Docket #21-00019 (Judith M. Antunes

and Manuel Antunes Sr. v. Robert H. Holber, et al.).

        6.     In short, proposed counsel for the Debtor fails to make full and sufficient

disclosures for the court and interested parties to determine whether the firm is a “disinterested

person” as required under 11 U.S.C. § 327(a).
Case 21-11653-amc      Doc 13   Filed 06/17/21 Entered 06/17/21 09:06:39   Desc Main
                                Document     Page 3 of 3




       FOR THE FOREGOING REASONS, the Motion of the Debtors to employ counsel

should be denied.

                                              Respectfully submitted,

                                              Andrew R. Vara
       June 17, 2021                          UNITED STATES TRUSTEE
                                              Region 3


                                          BY: /s/ George M. Conway
                                              George M. Conway, Esquire
                                              Trial Attorney
                                              200 Chestnut Street, Suite 502
                                              Philadelphia, PA 19106
                                              Tel: 215-597-8418
                                              Email: george.m.conway@usdoj.gov
